EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The following amendments have been made to satisfy the Abstract requirement set forth in MPEP 608.01(b), Section I, Part C, “Language and Format”:
Abstract, --A spatula edge trimming apparatus for re-edging a spatula includes a base housing with the front side having a spatula receptacle slot extending through to the cavity. The bottom side has a drop aperture extending through to the cavity. The spatula receptacle slot is configured to receive a spatula. A cutter is coupled to the base housing within the cavity and is configured to cut an edge of the spatula. A drive cutter. A plurality of controls is coupled to the base housing and is in operational communication with the drive 

Claims 1-8 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Sato (US 6,152,007) teaches a paper trimming apparatus having a base housing with a drive means, a power source coupled to the housing, and a cutting means. The base further has an inlet slot which receives paper to be cut and an outlet slot which the paper exits after being cut. Sato does not teach the drive means is coupled to the top of the house and in operational communication with a plurality of controls. While Sato teaches a (paper) trimming apparatus, this particular device is used in a printer; therefore, the trimming apparatus is not configured to receive and cut an edge of a spatula.
Abbestam et al. (EP0039532) teaches a cutting apparatus having a base housing with a drive means which is coupled to the top of the base housing. The housing is driven on screw pillars by nuts. The device to Abbestam is directed to plastic forming which permits the use of a pressing and cutting tool. Abbestam does not teach a housing having a slot nor is the device configured to cut a spatula.
One having ordinary skill in the art would not have looked to Sato or Abbestam to teach a trimming apparatus configured to trim a spatula in combination with the other claimed structure. A modification of the prior art would have relied on hindsight reasoning, since there is no teaching or rationale to combine or modify the prior art of record. 
  Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724